                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                                    CENTRAL         DIVISION
UNITED STATES OF AMERICA,                                                        HEARING MINUTES Sealed: No
            Plaintiff,                                                           Case No.: 18-cr-3057-LTS-KEM
      vs.                                                                 Presiding Judge: Leonard T. Strand
CHRISTOPHER HANSON,                                                          Deputy Clerk: Jenny Juehring
            Defendant.                                              Official Court Record: Shelly Semmler    Contract?     No
                                                                     Contact Information: Shelly_Semmler@iand.uscourts.gov
Date:   6/23/2020    Start:       9:59AM    Adjourn:      10:28AM      Courtroom:  Donald E.
                                                                                   O’Brien
Recesses:                             n/a                            Time in Chambers:               n/a            Telephonic?      No
Appearances:      Plaintiff(s):    AUSA Jack Lammers
                Defendant(s):      Jim McGough (defendant present)
               U.S. Probation:     PO Beth Kuhn (appearing by phone)
                   Interpreter:                  n/a                 Language:             n/a      Certified:    n/a    Phone:      n/a
TYPE OF PROCEEDING:        SENTENCING     Contested?       No     Continued from a previous date? Yes
           Objections to PSIR:                                                      Ruling:
           Motions to vary/depart: Government’s Motion for Third Level Reduction Ruling: Granted

                                           Defendant’s Motion for Downward Variance                          Granted (Harry variance)
                                           (Doc. No. 49 Under Seal)
               Count(s) dismissed:         Count 2
               Sentence (See J & C):       168 months’ imprisonment BOP: 168 months on Count 1 and 120 months on Count 3, to
                                           run concurrently.
                 Fine:                                     None                                             Special assessment: $200
                 Supervised Release:                       Five-year term of supervised release: five years on Count 1 and three years on
                                                           Count 3, to run concurrently. PSR special conditions imposed.
                 Court’s recommendations (if any): Placement at Oxford or Greenville, otherwise as close to home as possible.
                                                           RDAP.
               Defendant is X Detained                 Released and shall report
               Witness/Exhibit List is n/a
               The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed with a
               motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (05/29/09, ¶7.
               Miscellaneous: The sentence imposed is to run consecutive to any sentence imposed in the Faribault County, MN
                                  case described in PSR ¶ 50. The sentence imposed is to run consecutive to any sentence imposed in
                                  the Le Sueur County, MN case described in PSR ¶ 51.




                                                                                                                    Page 1 of 1

                Case 3:18-cr-03057-LTS-KEM Document 63 Filed 06/23/20 Page 1 of 1
